      Case
       Case1:18-cv-05393-ALC-KHP
            1:18-cv-05393-ALC-KHP Document 58 Filed 06/17/21 Page 1 of 11



                                                                                                06/17/2021
                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF NEW YORK


 OPTIONALITY CONSULTING PTE. LTD

                Plaintiff,
                                                 Case No. 1:18-CV-5393 (ALC) (KHP)
 v.

 EDGE TECHNOLOGY GROUP LLC, et al.

                Defendants.




                PROTECTIVE ORDER

       WHEREAS, Plaintiff Optionality Consulting Pte. Ltd. (“Optionality” or “Plaintiff”) and

Defendants Edge Technology Group LLC (“Edge”), James Nekos (“Mr. Nekos”), and John

Pecoraro (“Mr. Pecoraro”) (collectively, the “Parties”) have agreed to the following terms of

confidentiality, and the Court having found that good cause exists for the issuance of an

appropriately tailored confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil

Procedure, it is hereby

       ORDERED that the following restrictions and procedures shall apply to the information

and documents exchanged by the parties in connection with the pre-trial phase of this action:

       1.      Scope and Terms. This Protective Order shall govern disclosure and use by the

Parties of all documents, testimony, and other materials and information furnished in connection

with this lawsuit by any party or non-party required to give testimony and/or produce documents

(hereinafter, a “Disclosing Party”). As used in this Protective Order, the term “Receiving Party”

shall mean any party who is the recipient of documents or information furnished by a Disclosing

Party, and the term “documents” shall mean all written material, electronically stored images, and
     Case
      Case1:18-cv-05393-ALC-KHP
           1:18-cv-05393-ALC-KHP Document 58 Filed 06/17/21 Page 2 of 11




data produced in any format. Documents or information designated as “Confidential” or “Highly

Confidential – Attorneys’ Eyes Only” shall be referred to herein as “Protected Material.”

       2.      Protected Material. All Protected Material that is furnished by a Disclosing Party

in this lawsuit shall only be used, shown, or disclosed as provided in this Protective Order. Any

person or entity in possession of Protected Material as a result of the production of such materials

in this lawsuit shall maintain those materials in a secure manner, so as to avoid disclosure of their

contents to any person or entity not subject to this Protective Order. The restrictions provided in

this Protective Order with respect to the handling of Protected Material shall also apply to notes,

reports, documents, and communications created on or after the date of execution of this Protective

Order that summarize or describe Protected Material. Protected Material shall not include

information that is generally available to the public. If a dispute arises as to disclosure limitations

for any specific Protected Material, the burden shall be on the party seeking disclosure to prove

that such information was publicly available at the time it was obtained.

       a) Confidential. Counsel for any party may designate any document or information, in

            whole or in part, as “Confidential” if counsel determines, in good faith, that such

            designation is necessary to protect the interests of the client in information that is

            private, confidential, or otherwise sensitive non-public information, including but not

            limited to the Parties’ financial information, including information pertaining to sales,

            revenues, and profits; and sensitive commercial or proprietary information.

            Information and documents designated by a party as confidential will be stamped

            “CONFIDENTIAL.”

               a. The Confidential Information disclosed will be held and used by the person

                   receiving such information solely for use in connection with the action.
     Case
      Case1:18-cv-05393-ALC-KHP
           1:18-cv-05393-ALC-KHP Document 58 Filed 06/17/21 Page 3 of 11




       b) Highly Confidential- Attorneys’ Eyes Only. Counsel for any party may designate any

            document or information, in whole or in part, as “Highly Confidential – Attorneys’

            Eyes Only” if counsel reasonably believes that the material so designated contains (a)

            trade secrets, trade secret research, information of a high degree of current commercial

            sensitivity, or information that would provide a competitive advantage to its

            competitors if disclosed; or (b) non-public information of a high degree of personal

            sensitivity. Information and documents designated by a party as highly confidential

            will be stamped “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

               a. The Highly Confidential Information disclosed will be held and used by the

                   person receiving such information solely for use in connection with the action.

       3.      Designation of Protected Material. In the event a party challenges another party’s

designation of confidentiality, counsel shall make a good faith effort to resolve the dispute, and in

the absence of a resolution, the challenging party may seek resolution by the Court. Nothing in

this Protective Order constitutes an admission by any party that Protected Material disclosed in

this case is relevant or admissible. Each party reserves the right to object to the use or admissibility

of Protected Material. In the case of documents or tangible things, inadvertent failure to designate

Protected Material may be remedied by subsequent written notice. Effective upon the receipt of

such notice, the documents or tangible things designated as Protected Material in the subsequent

notice shall be deemed subject to this Protective Order. In the event that a Disclosing Party

produces two or more identical copies of a document of which at least one copy is designated as

Confidential or Highly Confidential – Attorneys’ Eyes Only and at least one copy is not so

designated, once such a discrepancy is discovered, all copies of the document shall be treated with

the highest amount of protection designated. If a Receiving Party identifies such a discrepancy, it
     Case
      Case1:18-cv-05393-ALC-KHP
           1:18-cv-05393-ALC-KHP Document 58 Filed 06/17/21 Page 4 of 11




shall promptly notify the Disclosing Party. Once the Disclosing Party identifies or becomes aware

of the discrepancy, it shall promptly notify all other Parties.

       4.      Disclosure of Confidential Material. Documents or information designated as

“Confidential” shall be held and used by the person receiving such information solely for use in

connection with this action and shall be disclosed or shown only to the following persons:

               a. the Parties, including their respective officers, directors, employees, agents, and

                   in-house counsel;

               b. the Parties’ counsel of record;

               c. employees of the Parties’ counsel of record who are assigned to and necessary

                   to assist in the litigation;

               d. court reporters transcribing depositions or testimony in this lawsuit;

               e. consultants or experts whom the Parties hire to assist in this lawsuit, to the

                   extent deemed necessary by counsel;

               f. the Court and necessary court personnel, including but not limited to a mediator;

                   and

               g. any other person agreed to in writing by the Parties.

       5.      Disclosure of “Highly Confidential- Attorneys’ Eyes Only” Material. Documents

or information designated as “Highly Confidential – Attorney’s Eyes Only” shall only be disclosed

or shown to the following persons:

               a. the Parties’ counsel of record;

               b. employees of the Parties’ counsel of record who are assigned to and necessary

                   to assist in the litigation;

               c. court reporters transcribing depositions or testimony in this lawsuit;
     Case
      Case1:18-cv-05393-ALC-KHP
           1:18-cv-05393-ALC-KHP Document 58 Filed 06/17/21 Page 5 of 11




               d. consultants or experts that are retained by a Party for the sole purpose of

                   assisting in this lawsuit, if such disclosure is deemed necessary by counsel;

               e. the Court and necessary court personnel, including but not limited to a mediator;

                   and

               f. any other person agreed to in writing by the Parties.

       6.      Disclosure of Protected Material. Prior to disclosing or displaying Protected

Material to any person, counsel must:

            a. Inform the person of the confidential nature of the information or documents;

            b. Inform the person that this Court has enjoined the use of the information or

            documents by him/her for any purpose other than this litigation and has enjoined the

            disclosure of the information or documents to any other person; and

            c. Require each such person to sign an agreement to be bound by this Order in the

            form attached hereto as Exhibit A.

       7.      Waiver. The disclosure of a document or information without designating it as

“Confidential” or “Highly Confidential- Attorneys’ Eyes Only” shall not constitute a waiver of the

right to designate such document or information as Protected Material. If so designated, the

document or information shall thenceforth be treated as Protected Material subject to all the terms

of this Stipulation and Order.

       8.      Personally Identifying Information. Any Personally Identifying Information

(“PII”), including but not limited to Social Security numbers, financial account numbers,

passwords, and information that may be used for identity theft exchanged in discovery shall be

maintained by the receiving party in a manner that is secure and confidential and shared only with

authorized individuals in a secure manner. The producing party may specify the minimal level of
      Case 1:18-cv-05393-ALC-KHP
                          Case 1:18-cv-05393-ALC-KHP
                                  Document 58 Filed 06/17/21 Page 6 of 11




protection expected in the storage and transfer of its information. In the event the party who

received PII experiences a data breach, it shall immediately notify the producing party of same

and cooperate with the producing party to address and remedy the breach. Nothing herein shall

preclude the producing party from asserting legal claims or constitute a waiver of legal rights and

defenses in the event of litigation arising out of the receiving party’s failure to appropriately protect

PII from unauthorized disclosure.

        9.       Designation of Deposition Testimony. Counsel for any Party may designate as

Protected Material any portion(s) of a deposition transcript that the Designating Party, in good

faith, reasonably believes to contain Protected Material. The Designating Party shall advise the

court reporter and counsel of any portions of a deposition to be treated as Protected Material either

(i) in a writing sent to all Parties within seven (7) business days after the transcript becomes

available; or (ii) during the deposition by statement on the record. The failure to timely designate

deposition testimony as Protected Material waives any such designation unless otherwise ordered

by the Court or agreed in writing by the Parties.

        10.      Use of Protected Material in Deposition. Confidential or Highly

Confidential information may be disclosed, only during a deposition, to a person who is not

already allowed access to such information under this Protective Order if:

              a. the information was previously authored or legitimately received by the person or

                 was authored or legitimately received by a director, officer, employee or agent of

                 the company for whom the person is testifying as a designee under Fed. R. Civ. P.

                 30(b)(6), as demonstrated by the information itself or foundation testimony during

                 a deposition;
     Case
      Case1:18-cv-05393-ALC-KHP
           1:18-cv-05393-ALC-KHP Document 58 Filed 06/17/21 Page 7 of 11




             b. the designating party is the person or is a party for whom the person is a director,

                officer, employee, consultant or agent; or

             c. counsel for the party designating the material agrees that the material may be

                disclosed to the person.

       In the event of disclosure under this paragraph, only the reporter, the person, his or her

counsel, the presiding judge, and persons to whom disclosure may be made and who are bound by

this Protective Order, may be present during the disclosure or discussion of Confidential or Highly

Confidential information. In addition, unless the individual to whom disclosure is made under this

paragraph otherwise is permitted to receive the information under this Protective Order, such

person shall not be permitted to retain a copy of the document. Disclosure of material pursuant to

this paragraph does not constitute a waiver of the confidential status of the material so disclosed.

       11.      Maintenance of Protected Material. Any person or entity in possession of Protected

Material shall maintain such material in a reasonably secure manner and shall not reveal or discuss

any information therein with any person not entitled to receive it, so that the Protected Material is

not further disclosed or used in any manner inconsistent with this Protective Order. The protections

conferred by this Protective Order cover not only the protected information itself, but also any

information copied or extracted therefrom, as well as copies, excerpts, summaries, or compilations

thereof. Protected Material, its contents, and all copies, excerpts, summaries, compilations, and

notes reflecting the content of such Protected Material may not be disclosed to or otherwise

discussed with any person except as allowed herein.

       12.      Non-Parties. Any non-party producing Protected Material in this lawsuit may be

included in this Protective Order by endorsing a copy of it and delivering the endorsed copy to the

Party that made the request for information. The Parties may designate information produced by
      Case 1:18-cv-05393-ALC-KHP
                          Case 1:18-cv-05393-ALC-KHP
                                   Document 58 Filed 06/17/21 Page 8 of 11




other Parties or non-parties as Confidential or Highly Confidential – Attorney’s Eyes Only as

consistent with the terms and provisions of this Order. In the event that additional persons or

entities become parties to this lawsuit, such parties shall not have access to Protected Material

produced by or obtained from any Disclosing Party until the newly joined parties or their counsel

confirm in writing to all other parties that they have read this Protective Order and agree to be

bound by its terms.

       13.     Unauthorized Disclosure of Protected Material. Each Party shall have the

responsibility, through counsel, to advise the Party designating Protected Material of any losses or

compromises of the confidentiality of material so designated. It shall be the responsibility of the

Party that lost or compromised the Protected Material to take reasonable measures to limit the loss

or unauthorized disclosure.

       14.     Inadvertent Disclosure of Privileged Documents. Pursuant to Federal Rule of

Evidence 502(b, d), the inadvertent production of documents or communications that are subject

to work product protection or attorney-client privilege shall not constitute a waiver of the

immunity, privilege, or protection from discovery in this case or any other federal or state

proceeding. Such inadvertently produced documents and all copies shall be returned to the

Disclosing Party or destroyed upon written request. Upon receiving written notice, the

Receiving Party shall return to the Disclosing Party all copies of the Inadvertently Produced

Material and any excerpts thereof or destroy the Inadvertently Produced Material and any

excerpts thereof within five (5) business days of receiving such written notice.

       15.     Filing Under Seal. When filing any Protected Material, the Parties shall follow the

Court’s procedures to ensure that any such material is filed under seal. The Parties shall alert the Court to
any Protected Material that they seek to use at trial and the Court will rule on appropriate procedures at that
time.
     Case
      Case1:18-cv-05393-ALC-
           1:18-cv-05393-ALC-KHP Document 58 Filed 06/17/21 Page 9 of 11




       16.     Destruction of Protected Material. At the conclusion of litigation, Protected

Material and any copies thereof shall be promptly (and in no event later than 30 days after entry

of final judgment no longer subject to further appeal) destroyed or returned to the Disclosing Party

or certified as destroyed, except that the Parties’ counsel shall be permitted to retain their working

files on the condition that those files will remain protected.

       17.     Other Proceedings. Nothing herein shall preclude the parties from disclosing

material designated to be Protected Material if otherwise required by law or pursuant to a valid

subpoena. If a court or an administrative agency orders production of Protected Discovery Material

from the non-designating party, or if a court, an administrative agency, or a third party issues a

subpoena to the non-designating party, to which Protected Discovery Material may be responsive,

the non-designating party shall transmit a copy of such subpoena or order to the Designating Party

as soon as reasonably possible after receiving it but in no event later than five (5) business days

before the date of production set forth in the subpoena or order. The Designating Party shall then

have two (2) business days to notify the person receiving the subpoena or order of the Designating

Party’s intent to intervene to resist the subpoena. Should the Designating Party give notice of such

an intent, the party receiving the subpoena shall cooperate with the Designating Party and take

reasonable measures to protect the interests of the Designating Party, including objecting to the

subpoena on the basis of this Protective Order and taking steps necessary to withhold production

while the intervening party’s motion is pending.

       18.     Remedies. It is Ordered that this Protective Order may be enforced by such

sanctions as are available to the presiding judge, including the power to hold parties or other

violators of this Protective Order in contempt. All other remedies available to any person injured

by a violation of this Stipulated Protective Order are fully reserved.
    Case
     Case1:18-cv-05393-ALC-KHP
          1:18-cv-05393-ALC-KHP Document 58 Filed 06/17/21 Page 10 of 11




         SO STIPULATED AND AGREED.

Dated: June 15, 2021


SCHULMAN BHATTACHARYA, LLC

/s/ Jeffrey S. Gavenman
Jeffrey S. Gavenman
Jeremy W. Schulman
6116 Executive Boulevard, Suite 425
North Bethesda, Maryland 20852
         and
3445 Winton Place, Suite 228
Rochester, New York 14623
Tel: (240) 356-8551
E-mail: jgavenman@schulmanbh.com
          jschulman@schulmanbh.com

Counsel for Plaintiff


BAKER & MCKENZIE LLP

/s/ Charles B. Cummings _____
Charles B. Cummings
452 Fifth Avenue
New York, New York 10018
Tel: (212) 891-3780
E-mail: charles.b.cummings@bakernet.com

Matthew Allison
300 East Randolph St.
Chicago, Illinois 60601
Email: Matthew.allison@bakermckenzie.com

Counsel for Defendants

         SO ORDERED.



         6/15/2021
Dated:                                         ___________________________
                                               Hon. Katharine H. Parker, U.S.M.J.
                                                                  06/17/2021
    Case
     Case1:18-cv-05393-ALC-KHP
          1:18-cv-05393-ALC-KHP Document 58 Filed 06/17/21 Page 11 of 11




                    EXHIBIT A - AGREEMENT AND CERTIFICATION

         I have been informed by counsel that certain documents or information to be disclosed to

me in connection with the matter entitled have been designated as confidential or highly

confidential. I have been informed that any such documents or information labeled

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY” are so

designated by Order of the Court.

         I hereby agree that I will not disclose any information contained in such documents to any

other person. I further agree not to use any such information for any purpose other than this

litigation.

Dated:

_____________________________
